Citation Nr: 0327341	
Decision Date: 10/10/03    Archive Date: 10/20/03

DOCKET NO.  97-28 847A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Determination of proper initial rating for premenstrual 
syndrome with anxiety and nervousness, currently evaluated as 
30 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Trueba-Sessing, Counsel



INTRODUCTION

The veteran had active service from January 1988 to July 
1975.

The case comes before the Board of Veterans' Appeals (Board) 
from a January 1996 rating decision of the Department of 
Veterans Affairs (VA) Regional Office in Nashville, 
Tennessee.  

The Board notes that the veteran presented testimony during a 
Board hearing held at the RO before the undersigned Veterans 
Law Judge (VLJ) in June 2001.  A copy of the hearing 
transcript is of record.   

Additionally, the Board notes that the issue of entitlement 
to service connection for chronic lumbar strain, which had 
been appealed by the veteran, was granted in a February 2003 
rating decision and was assigned a 10 percent rating 
effective July 4, 1995, the day following the veteran's 
discharge from service.  Hence, the issue of service 
connection for chronic lumbar strain is no longer on appeal 
as a full grant of the benefit sought is in effect.  

Furthermore, the October 1997 substantive appeal also 
perfected the issue of entitlement to service connection for 
heat stress.  However, in a January 2001 statement, the 
appellant clearly indicated that she wanted to "drop" this 
issue.  See 38 C.F.R. § 20.204 (2003).  Subsequently, during 
the June 2001 VLJ hearing, she rendering testimony regarding 
this issue.  The Board has construed her testimony as an 
attempt to reopen the claim.  Therefore, the issue of service 
connection for heat stress is referred to the RO for further 
consideration and/or action as maybe appropriate.




REMAND

During the pendency of this appeal, on November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA).  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5107, 5126 (West 2002).  In substance, the VCAA provides that 
VA shall make reasonable efforts to assist a claimant in 
obtaining evidence necessary to substantiate his or her claim 
for benefits under the laws administered by VA.  In pertinent 
part, this law redefines the obligations of VA with respect 
to the duty to assist.  The provisions of the VCAA apply to 
all claims for VA benefits.

VA issued regulations to implement the VCAA in August 2001.  
See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (codified as amended 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a)).  The 
amendments became effective on November 9, 2000, except for 
the amendment to 38 C.F.R. § 3.156(a), which became effective 
August 29, 2001.  Except for the amendment to 38 C.F.R. 
§ 3.156(a), the second sentence of 38 C.F.R. § 3.159(c), and 
38 C.F.R. § 3.159(c)(4)(iii), VA stated that "the provisions 
of this rule merely implement the VCAA, and do not provide 
any rights other than those provided in the VCAA."  66 Fed. 
Reg. 45,629.  Accordingly, where the record demonstrates that 
the statutory mandates have been satisfied, the regulatory 
provisions are likewise satisfied.

Pursuant to the VCAA, VA first has a duty to notify the 
claimant and his/her representative of any information and 
evidence necessary to substantiate the claim for VA benefits.  
See generally 38 U.S.C.A. §§ 5102, 5103 (West 2002); 66 Fed. 
Reg. 45,620, 45,630 (Aug. 29, 2001) (codified as amended at 
38 C.F.R. § 3.159(b)).  Further, the VA has a duty to assist 
the claimant in obtaining evidence necessary to substantiate 
the claim, although the ultimate responsibility for 
furnishing evidence rests with the claimant.  See 38 U.S.C.A. 
§ 5103A (West 2002); 66 Fed. Reg. 46,620, 45,630 (Aug. 29, 
2001) (codified as amended at 38 C.F.R. § 3.159(c)).  In the 
present case, the Board finds that the VA's redefined duties 
to notify and assist a claimant, as set forth in the VCAA, 
have not been fulfilled regarding the issue of determination 
of proper initial rating for premenstrual syndrome with 
anxiety and nervousness, currently evaluated as 10 percent 
disabling.  For the below described reasons, the case is 
remanded to the RO for additional development. 

Moreover, in a decision promulgated on September 22, 2003, 
Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, No. 02-7007, -7008, -7009, -7010 (Fed. Cir. Sept. 
22, 2003), the United States Court of Appeals for the Federal 
Circuit invalidated the 30-day response period contained in 
38 C.F.R. § 3.159(b)(1) as inconsistent with 38 U.S.C.§ 
5103(b)(1).  The Court made a conclusion similar to the one 
reached in Disabled Am. Veterans v. Secretary of Veterans 
Affairs, 327 F.3d 1339, 1348 (Fed. Cir. 2003) (reviewing a 
related Board regulation, 38 C.F.R. § 19.9).  The court found 
that the 30-day period provided in § 3.159(b)(1) to respond 
to a VCCA duty to notify is misleading and detrimental to 
claimants whose claims are prematurely denied short of the 
statutory one-year period provided for response.  Therefore, 
since this case is being remanded for additional development 
or to cure a procedural defect, the RO must take this 
opportunity to inform the appellant that notwithstanding the 
information previously provided, a full year is allowed to 
respond to a VCAA notice.  

As to the additional development, during the June 2001 VLJ 
hearing, the appellant testified that she has been treated 
for the service connected premenstrual syndrome with anxiety 
and nervousness by Dr. Amanda Ryder, a counselor from the 
University of Tennessee at Martin, and Dr. Levy.  These 
treatment records do not appear to be included within the 
claims file, and thus, the RO should obtain the appropriate 
releases of information and attempt to obtain these records. 

Therefore, in light of the foregoing, and in order to fairly 
and fully adjudicate the veteran's case, the RO should 
perform the following development:

1.  The RO must review the claims file 
and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with the recent decision in 
Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, No. 02-
7007, -7008, -7009, -7010 (Fed. Cir. 
Sept. 22, 2003), and any other applicable 
legal precedent. 

2.  The RO should further ensure 
compliance with the duty to assist, 
documentation and notification 
requirements set forth by the Veterans 
Claims Assistance Act (VCAA), 
specifically including all provisions 
under 38 U.S.C.A. §§ 5102, 5103, 5103A 
(West 2002); 66 Fed. Reg. 45,620 (Aug. 
29, 2001) (codified as amended at 38 
C.F.R. § 3.102, 3.156(a), 3.159 and 
3.326(a)), as well as the holdings in 
Quartuccio v. Principi, 16 Vet. App. 183 
(2002) and Charles v. Principi, 16 Vet. 
App. 370 (2002).  The claims file must 
include documentation that there has been 
compliance with the VA's redefined duties 
to notify and assist a claimant as set 
forth in the VCAA and as specifically 
affecting the issue of determination of 
proper initial rating for premenstrual 
syndrome with anxiety and nervousness, 
currently evaluated as 10 percent 
disabling.

3.  During the June 2001 VLJ hearing, the 
veteran testified that she was been 
treated for her premenstrual syndrome 
disability by Dr. Amanda Ryder, a 
counselor from the University of 
Tennessee at Martin, and Dr. Levy.  The 
RO should provide the veteran with 
release of information forms and ask that 
a copy be signed and returned for each 
health care provider identified.  Once 
the veteran responds, then the RO should 
make an appropriate attempt obtain 
records from each health care provider 
identified by the veteran (except where 
VA has already made reasonable efforts to 
obtain the records from a particular 
provider).  If these records cannot be 
obtained and there is no affirmative 
evidence that they do not exist, inform 
the veteran of the records that the RO 
was unable to obtain, including what 
efforts were made to obtain them.  Also 
inform the veteran that adjudication of 
the claim will be continued without these 
records unless she is able to submit 
them.  The veteran should be afforded an 
appropriate period of time within which 
to respond.  Furthermore, the veteran 
should be specifically informed as to 
what portion of evidence she is 
required/expected to submit, and which 
portion of the evidence the VA would 
attempt to obtain in order to assist the 
veteran in substantiating her claim, per 
38 U.S.C.A. §§ 5103(a), 5103A; 
Quartuccio, supra; Charles, supra.

4.  Thereafter, the RO must review the 
claims folder and ensure that all of the 
foregoing development efforts have been 
conducted and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
Remand instructions of the Board are 
neither optional nor discretionary.  Full 
compliance with such instructions is 
mandated by law, per Stegall v. West, 11 
Vet. App. 268 (1998).

5.  After completion of the above, the RO 
should readjudicate the issue of 
determination of proper initial rating 
for premenstrual syndrome with anxiety 
and nervousness, currently evaluated as 
30 percent disabling.  The RO should 
specifically consider all applicable 
criteria, including 38 C.F.R. § 4.116, 
Diagnostic Code 7615 (2003); 38 C.F.R. 
§ 4.130, Diagnostic Code 9400 (as 
effective prior to and as of November 7, 
1996); and the holdings in Fenderson v. 
West, 12 Vet. App. 119 (1999); and 
Mittleider v. West, 11 Vet. App. 181 
(1998) (when it is not possible to 
separate the effects of the service-
connected condition from a nonservice-
connected condition, 38 C.F.R. § 3.102 
clearly dictates that such signs and 
symptoms be attributed to the service-
connected condition).  On readjudication, 
the RO should also document consideration 
of referring the service-connected 
premenstrual syndrome with anxiety and 
nervousness for extraschedular evaluation 
under 38 C.F.R. § 3.321(b)(1).  

6.  If the determination remains 
unfavorable in any way, the appellant and 
her representative, if any, should be 
provided with a supplemental statement of 
the case and afforded an opportunity to 
respond before the case is returned to 
the Board for further review.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  The 
Board intimates no opinion as to the outcome of this case.  
The appellant need take no action until so informed.  The 
purpose of this REMAND is to ensure compliance with due 
process considerations. 

The appellant is free to submit any additional evidence she 
desires to have considered in connection with the current 
appeal.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).  
No further action is required of the appellant until she is 
notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	JOAQUIN AGUAYO-PERELES
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




